PER CURIAM.
| (Writ granted. In regard to relator’s application for DNA testing, following attempted armed robbery convictions in which the state’s case rested on identification testimony and in which relator presented a defense of misidentification at trial, the lower courts erred when they denied the application for post-conviction DNA testing. La.C.Cr.P. art. 926.1(B) and (C). The district court is therefore directed to investigate the availability and integrity of the physical evidence and to order DNA testing in the event that it determines the results could tend to make relator’s guilt more or less probable. La. C.Cr.P. art. 926.1(C) and (D). See e.g., State ex rel. Tran v. State, 12-1275 (La.10/8/12), 99 So.3d 1005; State ex rel. Jackson v. State, 11-0394 (La.5/25/12), 90 So.3d 384; State v. Stokes, 10-1387 (La.2/11/11), 56 So.3d 1008. In all other aspects, relator’s application for post-conviction relief is denied.
VICTORY, J., would deny.
KNOLL, J., would deny.